Citation Nr: 0841885	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The veteran had active service from January 1960 to January 
1968 and from December 1968 to December 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

The veteran testified before the undersigned via 
videoconference in October 2008.  A transcript of the hearing 
has been incorporated into the record.  Prior to the hearing, 
the undersigned granted a motion to keep the record open for 
sixty days to allow for the submission of more evidence.  In 
an October 2008 statement, the veteran stated he had 
submitted all the additional evidence and waived the 
remainder of the sixty days.  No additional action in this 
regard is needed.


FINDING OF FACT

Bilateral hearing loss was detected many years after service 
and there is no probative evidence which relates the current 
bilateral hearing loss to disease or injury in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

The veteran asserts that he incurred hearing loss due to 
noise exposure in service.  The veteran states that he served 
for fifteen years on the flightline as an aircraft mechanic 
being exposed to the noise of jet engines.  See statement, 
Notice of Disagreement, dated March 2006.  The Board finds 
that the veteran was exposed to the trauma of the constant, 
loud noise of jet engines.  However, the Board finds that 
there was no competent evidence of bilateral hearing loss in 
service, as defined by 38 C.F.R. § 3.385.  Further, there was 
no diagnosis within one year after separation from service.  
Further, as discussed in detail below, there is no competent 
evidence which relates the current hearing loss to the noise 
exposure in service.  Therefore, the appeal is denied.

A review of the veteran's service treatment record finds that 
his exposure to noise was recognized in service and his 
hearing was regularly checked.  Specifically, the Report of 
Medical Examination prepared for his discharge in December 
1967 found his hearing within normal limits, as did the 
November 1968 Report of Medical Examination prepared for his 
re-enlistment.  The audiometric date gathered from his March 
1971, March 1973, and March 1976 tests were all within normal 
limits.  The audiometric data from the November 1978 hearing 
test, about two years before retirement, were also within 
normal limits.

In February 1980 the veteran completed a Report of Medical 
History on which he indicated he did not then have or ever 
had hearing loss.  The February 1980 Report of Medical 
Examination, prepared for retirement, indicated his ears were 
found to be clinically normal and reported the following 
audiometer data which indicates hearing within what is 
considered normal hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
20
LEFT
10
10
5
10
10

The first medical evidence regarding the veteran's hearing 
post service is dated March 2002.  This private audiologist's 
report indicated the veteran had moderate high frequency 
sensorineural hearing loss.  This report made no reference to 
his military service or occupation post-service.  The Board 
notes that this audiological report is dated over 20 years 
after the veteran's retirement from service.  A significant 
lapse in time between service and post-service medical 
treatment may be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

On the authorized VA audiological evaluation in October 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
60
60
LEFT
20
40
40
60
55

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 90 percent in the left ear.  
The examiner noted the veteran's exposure to aircraft and 
gunfire in service and complaint of decreased hearing since 
service.  The examiner also noted the veteran's post-service 
employment of working in aircraft maintenance for 18 years 
and then for an aircraft manufacturer for another five years.  
The examiner found mild to moderate high frequency hearing 
loss and considered it was unlikely that the veteran's 
hearing loss had its origins during his service because the 
retirement examination had found the veteran's hearing to be 
within normal limits.  The VA opinion is highly probative 
because it was based upon audiometric examination of the 
veteran and a review of the claims file.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

The veteran submitted for the Board's consideration an 
October 2008 private report indicating the veteran suffered 
from bilateral high frequency hearing loss with a noise 
related pattern.  The physician found the veteran's hearing 
loss to be much worse than expected by presbycusis (aging) 
and stated the hearing loss was due to the veteran's military 
service.  The Board finds this opinion to be of little 
probative value.  The report notes that the examiner had no 
access to an audiogram showing the veteran's hearing status 
at the beginning of his "significant" noise exposure.  This 
indicates the private examiner did not have the veteran's 
service treatment records or the numerous audiometric data 
reports they contained.  No explanation for the significant 
lapse in time between the veteran's service and his current 
hearing loss, nor is there any discussion of the veteran's 
post service employment noise exposure.  Therefore, the 
physician's opinion as to the extent of the veteran's in-
service noise exposure came from the veteran alone.  Such 
opinions are not probative, particularly when they are 
inconsistent with other objective evidence of record.  See 
LeShore v. Brown, 8 Vet. App. 409 (1995)(filtering of the 
veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.)

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The veteran's own implied assertions that his bilateral 
hearing loss is related to acoustic trauma in service are 
acknowledged; however, they are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not establish that the veteran has the expertise to render a 
medical opinion.

Therefore, in this case, the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for bilateral hearing loss, and the benefit-of-the-doubt rule 
is not applicable.  The appeal is denied.




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2005, before the initial 
original adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  An April 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the November 
2006 Statement of the Case.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  In any event, because service 
connection for bilateral hearing loss is denied, any 
questions regarding a disability rating and effective date 
are now moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in October 
2005 to determine the nature and etiology of the bilateral 
hearing loss. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


